Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2014

The Court of Appeals hereby passes the following order:

A15D0029. PAUL K. MURRAY v. THE STATE.

      In 2006, Paul Murray pled guilty to three counts of child molestation. Years
later, he filed a “Motion to Set Aside Sentence,” which the trial court denied on July
18, 2014. On August 25, 2014, Murray filed an application for discretionary appeal
from the trial court’s ruling. To be timely, a discretionary application must be filed
within 30 days of entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State,
204 Ga. App. 582 (420 SE2d 393) (1992). Because this application was filed 38 days
after entry of the order Murray seeks to appeal, it is untimely. We thus lack
jurisdiction to consider the application, which is hereby DISMISSED. See Hill, supra.

                                       Court of Appeals of the State of Georgia
                                                                  09/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.